                                                          Case 2:21-cv-03503-FLA-KS Document 9 Filed 06/02/21 Page 1 of 6 Page ID #:206



                                                               CLARKSON LAW FIRM, P.C.
                                                          1
                                                               Ryan J. Clarkson (SBN 257074)
                                                          2    rclarkson@clarksonlawfirm.com
                                                               Zachary T. Chrzan (SBN 329159)
                                                          3    zchrzan@clarksonlawfirm.com
                                                          4    9255 Sunset Blvd., Suite 804
                                                               Los Angeles, CA 90069
                                                          5    Tel: (213) 788-4050
                                                          6    Fax: (213) 788-4070

                                                          7    Attorneys for Plaintiff

                                                          8

                                                          9                                    UNITED STATES DISTRICT COURT

                                                         10                          FOR THE CENTRAL DISTRICT OF CALIFORNIA

                                                         11    SHANE WINKELBAUER,                               Case No. 2:21-cv-03503-FLA-KS
                                                               individually and on behalf of all others
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                               similarly situated,                              CLASS ACTION
                                                         13                            Plaintiff,
                                                                                                                Hon. Fernando L. Aenlle-Rocha
                                                         14             vs.
                                                                                                                PLAINTIFF’S RESPONSE TO
                                                         15    ANCIENT BRANDS, LLC, and                         DEFENDANT’S OBJECTION TO
                                                               DOES 1 through 10, inclusive,                    THE COURT’S DISMISSAL
                                                         16                                                     ORDER
                                                                                        Defendants.
                                                         17
                                                                                                                Complaint Filed: March 16, 2021
                                                         18                                                     Removed:         April 23, 2021
                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                                                                            1
                                                                                             1
                                                              PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION TO THE COURT’S
                                                              Error! Unknown document property name.
                                                                                     DISMISSAL ORDER
                                                          Case 2:21-cv-03503-FLA-KS Document 9 Filed 06/02/21 Page 2 of 6 Page ID #:207




                                                          1                                            RESPONSE TO OBJECTION
                                                          2             On May 14, 2021, this Court granted Plaintiff’s Rule 41 request for dismissal
                                                          3    without prejudice (Dkt. 7). On May 26, 2021, Defendant filed an “objection” to the
                                                          4    dismissal order (Dkt. 8). The Court should overrule Defendant’s objection for five
                                                          5    reasons: (1) Rule 41(a) gives Plaintiff an absolute, unfettered right to voluntarily
                                                          6    dismiss his claims prior to the filing of a Rule 12 answer or Rule 56 motion for
                                                          7    summary judgment; (2) Defendant unreasonably objects to the very outcome it sought
                                                          8    in its prospective Rule 12(b)(6) motion to dismiss; (3) Defendant’s objection aims to
                                                          9    rewrite the Federal Rules of Civil Procedure to allow a defendant to obtain privileged,
                                                         10    protected communications and testimony, under oath, from a consumer plaintiff—by
                                                         11    way of an “objection”—before discovery has even commenced and absent any
                          9255 Sunset Blvd., Suite 804




                                                         12    available tool of discovery; (4) the objection is predicated upon false, pejorative, and
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    conclusory statements about Plaintiff’s counsel, which are not (and cannot be)
                                                         14    supported by any evidence in the record; and (5) attorneys’ fees are procedurally and
                                                         15    substantively unavailable to Defendant here.
                                                         16    1.      Rule 41 Gives Plaintiffs an Absolute, Unfettered Right to Dismiss Without
                                                         17            Prejudice
                                                         18             Rule 41(a) affords plaintiffs an unfettered right to voluntarily dismiss an action
                                                         19    prior to the filing of a Rule 12 answer or Rule 56 motion for summary judgment. See
                                                         20    Am. Soccer Co. v. Score First Enterprises, a Div. of Kevlar Indus., 187 F.3d 1108,
                                                         21    1110 (9th Cir. 1999) (“The language of rule 41(a)(1) is unequivocal. . . [t]here is
                                                         22    nothing the defendant can do to fan the ashes of that action into life and the court has
                                                         23    no role to play.”). “This is a matter of right running to the plaintiff and may not be
                                                         24    extinguished or circumscribed by adversary or court.” Id. Courts consistently hold
                                                         25    that defendants cannot alter dismissals in this manner. See, e.g., Pedrina v. Chun, 987
                                                         26    F.2d 608, 610 (9th Cir.1993) (holding that because Rule 41(a)(1) gives plaintiffs “an
                                                         27    absolute right to dismiss” defendants, the district court had no authority to require that
                                                         28    plaintiffs obtain permission to dismiss a defendant).
                                                                                                                 2
                                                                                             2
                                                              PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION TO THE COURT’S
                                                              Error! Unknown document property name.
                                                                                     DISMISSAL ORDER
                                                          Case 2:21-cv-03503-FLA-KS Document 9 Filed 06/02/21 Page 3 of 6 Page ID #:208




                                                          1             Further, the Court had no authority to invite an “objection” from Defendant
                                                          2    after Plaintiff filed his Rule 41(a) notice of dismissal. Defendant did not file either a
                                                          3    Rule 12 answer or a Rule 56 motion for summary judgement. Fed. R. Civ. P.
                                                          4    41(a)(1)(A)(i). The Court was operating under the erroneous assumption that
                                                          5    Defendant’s state court answer prevented Plaintiff from voluntarily dismissing the
                                                          6    action under Rule 41(a)(1)(A)(i). But, Rule 41(a) expressly states, “[s]ubject to Rules
                                                          7    23(e), 23.1(c), 23.2, and 66 and any applicable federal statute, the plaintiff may
                                                          8    dismiss an action without a court order by filing: (i) a notice of dismissal before the
                                                          9    opposing party serves either an answer or a motion for summary judgment. . . .” Fed.
                                                         10    R. Civ. P. 41(a)(1)(A)(i). The Rule solely references the Federal Rules of Civil
                                                         11    Procedure and other Federal Statutes, and makes no mention of extra-jurisdictional,
                          9255 Sunset Blvd., Suite 804




                                                         12    state court filings. From the rule’s plain language, it is clear that state court filings do
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    not impact Rule 41(a) dismissals. Nor should they: otherwise, any removing
                                                         14    Defendant could strip a plaintiff of his absolute, unfettered right to voluntarily dismiss
                                                         15    his claim without a court order under Rule 41(a) simply by carrying out the ministerial
                                                         16    act of answering in state court (with no intention of actually litigating there) just prior
                                                         17    to removing the case to federal court, as occurred here.
                                                         18             The Court cannot sustain Defendant’s objection, as it would impermissibly
                                                         19    extinguish Plaintiff’s unfettered right to voluntarily dismiss, contrary to Ninth Circuit
                                                         20    law.
                                                         21    2.      Defendant’s Objection Is the Outcome Defendant Desired
                                                         22             On, May 10, 2021, at Defendant’s request, the parties held a Local Rule 7-3
                                                         23    conference of counsel on Defendant’s prospective Rule 12(b)(1) and 12(b)(6) motion
                                                         24    to dismiss. Declaration of Zachary Chrzan (“Chrzan Decl.”) ¶ 3. Importantly, the
                                                         25    parties’ actions (holding the L.R. 7-3 conference) reflected their respective beliefs
                                                         26    that Defendant’s state court answer was not operative, and that Defendant had
                                                         27    retained its right to challenge the sufficiency of Plaintiff’s complaint notwithstanding
                                                         28    its pre-removal state court answer. Id. This makes perfect sense given the heightened
                                                                                                            3
                                                                                             3
                                                              PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION TO THE COURT’S
                                                              Error! Unknown document property name.
                                                                                     DISMISSAL ORDER
                                                          Case 2:21-cv-03503-FLA-KS Document 9 Filed 06/02/21 Page 4 of 6 Page ID #:209




                                                          1    federal pleading standard which, unlike California pleading requirements, tests the
                                                          2    “plausibility” of a federal plaintiff’s allegations. See Ashcroft v. Iqbal, 556 U.S. 662,
                                                          3    678 (2009) (“To survive a motion to dismiss, a complaint must contain sufficient
                                                          4    factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
                                                          5    face.’”) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). After the L.R.
                                                          6    7-3 conference, Plaintiff considered Defendant’s prospective Rule 12 challenge and
                                                          7    agreed to dismiss his complaint without prejudice. Chrzan Decl. ¶ 4. In other words,
                                                          8    Plaintiff did exactly what Defendant requested of Plaintiff, yet Defendant now seeks
                                                          9    to undo the very result it sought—unnecessarily, unreasonably, and vexatiously
                                                         10    multiplying these proceedings in violation of 28 U.S.C. § 1927 in the process. The
                                                         11    objection should be overruled.
                          9255 Sunset Blvd., Suite 804




                                                         12    3.      Defendant’s Objection Aims to Rewrite the Federal Rules of Civil
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13            Procedure to Obtain Privileged, Protected Communications and
                                                         14            Testimony, Under Oath, from a Consumer Plaintiff
                                                         15             Defendant audaciously requests that the Court order Plaintiff to testify in
                                                         16    response to its objection. Objection at 5. Defendant cites zero authority that authorizes
                                                         17    the Court to enter such an order. Nor does Defendant’s objection follow any
                                                         18    established, permissible procedure. Further, Defendant seeks protected, privileged,
                                                         19    and confidential communications and information from a consumer plaintiff that
                                                         20    would not even be discoverable were discovery open. The request is substantively
                                                         21    and procedurally baseless. Attorney-client communications, work product, and
                                                         22    strategic decisions are privileged matters to which Defendant is not entitled.
                                                         23    4.      The Objection Pejoratively Spews Pure Conjecture
                                                         24             Defendant’s objection makes numerous false statements based on pure
                                                         25    conjecture, and completely lacking in evidentiary support. First, Defendant claims
                                                         26    that this case “[is] a fake case. Plaintiff was recruited [and] Plaintiff’s lawyers made
                                                         27    up the claims and then solicited ‘plaintiffs’ to bring them.” Objection at 1.
                                                         28    Defendant’s only “evidence” to support this wild accusation is a 2017 hearsay “hit
                                                                                                          4
                                                                                             4
                                                              PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION TO THE COURT’S
                                                              Error! Unknown document property name.
                                                                                     DISMISSAL ORDER
                                                          Case 2:21-cv-03503-FLA-KS Document 9 Filed 06/02/21 Page 5 of 6 Page ID #:210




                                                          1    piece” authored by the U.S. Chamber of Commerce’s purported “U.S. Chamber
                                                          2    Institute for Legal Reform” condemning food mislabeling class actions. Objection at
                                                          3    1. There is no evidence to support the claim that Plaintiff’s counsel engaged in any
                                                          4    inappropriate actions (they have not), no evidence that Plaintiff’s counsel “solicited
                                                          5    Plaintiffs” to bring claims (they did not), and no evidence supporting the accusation
                                                          6    that Plaintiff’s counsel brought a “fake case” (whatever that means). Chrzan Decl. ¶
                                                          7    5. Defendant’s accusations are offensive, unprofessional, and wholly without merit.
                                                          8    Id.
                                                          9             In addition, Defendant wrote later in the Objection that “[s]ince June 2019,
                                                         10    Plaintiff’s lawyers have filed 20 putative class actions, using captive plaintiffs.”
                                                         11    Objection at 4. In support of this ridiculous accusation, Defendant proffers a “print
                          9255 Sunset Blvd., Suite 804




                                                         12    out” from some legal filing aggregation company purporting to represent Plaintiff’s
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    counsel’s recent federal court complaints. Id. Yet, a simple review of the proffered
                                                         14    document states nothing about “captive plaintiffs” (again, whatever that means), or
                                                         15    “abusive practices.” Id. at 2. In fact, many of the cases included in the report (indeed,
                                                         16    the only cases in which the same plaintiff appears in multiple cases) cites “Clarkson
                                                         17    Law Firm, LLC” as the plaintiff’s counsel of record, an entity which has zero
                                                         18    affiliation whatsoever with Plaintiff or Plaintiff’s counsel in this case or any case.
                                                         19    Chrzan Decl. ¶ 6. Defendant’s objection is rife with meritless, conclusory statements
                                                         20    based on pure conjecture, wild accusations, a hearsay hit piece, and shoddy research.
                                                         21    Defendant’s objection should be denied out of hand.
                                                         22    5.      Attorneys’ Fees Are Substantively and Procedurally Unavailable to
                                                         23            Defendant Here
                                                         24             Defendant audaciously requests attorneys’ fees without citation to any
                                                         25    authority authorizing such an award. Defendant cites zero law because none exists. In
                                                         26    fact, Defendant’s groundless objection has unnecessarily, unreasonably, and
                                                         27    vexatiously multiplied these proceedings in violation of 28 U.S.C. Section 1927. If
                                                         28
                                                                                                          5
                                                                                             5
                                                              PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION TO THE COURT’S
                                                              Error! Unknown document property name.
                                                                                     DISMISSAL ORDER
                                                          Case 2:21-cv-03503-FLA-KS Document 9 Filed 06/02/21 Page 6 of 6 Page ID #:211




                                                          1    any party is entitled such an award of monetary sanctions, it is Plaintiff who is entitled
                                                          2    to it, not Defendant.
                                                          3                                            CONCLUSION
                                                          4             The Court should overrule Defendant’s objection to the Court’s dismissal order
                                                          5    because it would abrogate Plaintiff’s unfettered right to voluntarily dismiss without
                                                          6    prejudice; runs counter to the very outcome Defendant sought; aims to rewrite the
                                                          7    Federal Rules of Civil Procedure; impermissibly seeks privileged, protected
                                                          8    communications and testimony, under oath, from a consumer plaintiff; is procedurally
                                                          9    and substantively defective; and is predicated upon false, pejorative, and conclusory
                                                         10    statements about Plaintiff’s counsel, which are not (and cannot be) supported by any
                                                         11    evidence in the record.
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13
                                                                Dated: June 2, 2021                            CLARKSON LAW FIRM, P.C.
                                                         14

                                                         15                                                    /s/ Ryan J. Clarkson
                                                                                                               Ryan J. Clarkson, Esq.
                                                         16                                                    Zachary T. Chrzan, Esq.
                                                         17                                                    Attorneys for Plaintiff
                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                                                                           6
                                                                                             6
                                                              PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION TO THE COURT’S
                                                              Error! Unknown document property name.
                                                                                     DISMISSAL ORDER
